Citation Nr: 0927209	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-31 194	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection diabetes mellitus, type II, 
claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  The Board 
previously remanded this case in April 2007 and November 
2008.

The February 2004 rating decision also denied service 
connection for post-traumatic stress disorder (PTSD).  An 
April 2007 Board decision granted service connection for that 
condition and the June 2007 implementing rating decision 
assigned a 50 percent rating.  The Veteran disagreed with the 
assigned rating in February 2008, and a February 2009 rating 
decision increased the evaluation to 70 percent; the RO 
issued a statement of the case the same month in response to 
the Veteran's February 2008 expression of disagreement.  
Thereafter, no further communication regarding the PTSD issue 
was received from the Veteran or his representative.  The 
Board consequently will limit its consideration to the issue 
listed on the title page of this action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim for entitlement to service 
connection for diabetes mellitus, type II, as due to 
herbicide exposure must be remanded again for further 
development.  Although the Board regrets the additional 
delay, it is necessary to ensure due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In this case, the Veteran is claiming entitlement to service 
connection for type II diabetes mellitus as due to herbicide 
exposure.  The Veteran asserts that in June 1971, while 
aboard the USS REGULUS (AF-57), he was granted leave to 
attend his grandmother's funeral.  He claims that as part of 
his transportation home a small craft took him from his ship 
and dropped him off on the shore of Vietnam where he was 
picked up by a Jeep.  In earlier statements he stated his 
belief that this was Cam Ranh Bay, but in a March 2009 
statement he admitted that he was not certain of this 
assertion.

The Veteran's service record shows that he was granted leave 
from June 13, 1971 to June 29, 1971.  In addition, a reply 
from the Joint Services Records Research Center (JSRRC) 
(formerly the USASCRUR) indicates that the USS REGULUS made 
Ports of Call in Singapore from April 19th to April 22nd, in 
Kaohsiung, Taiwan from May 15th to May 17th and in Bangkok, 
Thailand from June 16th to June 20th.  

The Board does note that the RO attempted to verify the 
Veteran's Vietnam service and received a reply from the JSRRC 
in March 2008, which stated that deck logs do not normally 
annotate individuals arriving or going ashore on a routine 
basis, but that they may indicate aircraft or boats arriving 
or departing.  They also noted that deck logs do not normally 
list the destinations of these aircraft or vessels.  In his 
March 2009 statement the Veteran also stated that the USS 
REGULUS was involved in Vietnamese Counteroffensive Phase VII 
from June 6, 1971 to June 23, 1971.  

While efforts were taken on remand to verify the Veteran's 
claim, the record does not reflect that these attempts were 
specific enough to be considered sufficient.  In this regard, 
additional information, to include ship's logs or other 
service department records, may increase the likelihood that 
the Veteran's assertions of having stepped foot in Vietnam 
are corroborated.  Specifically, it is crucial to determine 
if the USS REGULUS was off the coast of the Republic of 
Vietnam at about the time the Veteran was granted leave and 
whether any small vessels took personnel from the USS REGULUS 
at that time.  

On remand, the RO/AMC should attempt to verify to the extent 
possible whether the Veteran likely stepped foot in the 
Republic of Vietnam.  Accordingly, the case is REMANDED for 
the following actions:

1.  The RO should afford the Veteran an 
additional opportunity to provide any 
further supporting or clarifying 
information which can be used to research 
the claimed service in Vietnam.  

2.  The RO should obtain deck logs from 
the Naval Historical Center for the USS 
REGULUS covering the period from June 13, 
1971, to June 29, 1971.  If the referenced 
records are not available, it should be so 
certified for the record.  

3.  If any further development is deemed 
necessary based on evidence received, the 
RO should arrange for such development.  
This would include obtaining any possible 
follow-up information on vessels which are 
found to have transported personnel from 
the USS REGULUS during the time period in 
question.  

4.  After completing the above actions the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

